Citation Nr: 1454729	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to an initial disability rating greater than 70 percent prior to March 2011 for post-traumatic stress disorder (PTSD).

5.  Entitlement to a disability rating greater than 20 percent prior to March 2011, for diabetes mellitus.  

6.  Entitlement to an effective date earlier than March 2011, for the award of special monthly compensation based upon housebound status.

7.  Entitlement to a disability rating greater than 40 percent after March 2011, for diabetes mellitus.

8.  Entitlement to an effective date earlier than September 2012 for the award of special monthly compensation based upon a demonstrated need for aid and attendance.

9.  Entitlement to an effective date earlier than August 2013 for the grant of service connection for radiculopathy of the right and left upper extremities.

10.  Entitlement to an initial disability rating greater than 10 percent for cervical strain.

11.  Entitlement to an effective date earlier than August 2013 for the grant of service connection for radiculopathy of the right and left lower extremities.

12.  Entitlement to initial disability ratings greater than 10 percent each for radiculopathy of the right and left lower extremities.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to August 2006, to include service in Bosnia and Iraq.  He was awarded the Combat Infantry Badge.  

These matters come before the Board of Veterans' Appeals (Board) from multiple RO determinations.  The issue involving the Veteran's right knee was previously before the Board in September 2011 and again in April 2013, when it was remanded for further development.  Such development having been accomplished, it has been returned to the Board for further review.  The issues involving gastroesophageal reflux disease and fibromyalgia were before the Board in April 2013, when they were remanded for the issuance of a Statement of the Case.  Thus, the Board finds that there has been substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

We note that in January 2014, the Veteran was declared incompetent for purposes of handling VA-provided funds.  His wife was appointed as his fiduciary. 

In June 2014, the Veteran's attorney requested clarification from the Board as to the "specific claims before the Board at this time."  In July 2014, a representative of the Board consulted with the Board's database and replied that six claims would be considered by the Board.  The claims for entitlement to service connection for gastroesophageal reflux disease and fibromyalgia were mis-identified as being claims for increased ratings rather than service connection.  The Board regrets this mis-information; however, we find that no prejudice has accrued to the Veteran.  It does not appear that the attorney has relied upon the Board's letter in any way, as he has not submitted additional argument on behalf of the Veteran since the July 2014 letter was provided.  Furthermore, as a member of the bar and an attorney who practices before the Board regularly, he should be cognizant of the status of his client's claims.  We note that the claims which are remanded below for the issuance of a Statement of the Case are not technically before the Board, as no substantive appeal has been filed; and these claims were thus properly not identified in the Board's July 2014 letter.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The issues of entitlement to a disability rating greater than 40 percent after March 2011 for diabetes mellitus, entitlement to an effective date earlier than September 2012 for the award of special monthly compensation based upon a demonstrated need for aid and attendance, entitlement to an effective date earlier than August 2013 for the grants of service connection for radiculopathy of the right and left upper extremities, entitlement to a disability rating greater than 10 percent for cervical strain, entitlement to an effective date earlier than August 2013 for the grants of service connection for radiculopathy of the right and left lower extremities, and entitlement to disability ratings greater than 10 percent each for radiculopathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current, chronic disability involving his right knee, gastroesophageal reflux disease, or fibromyalgia.

2.  From September 2006 through March 2011, the Veteran's PTSD caused total social and occupational impairment.

3.  Prior to March 2011, the Veteran required a restricted diet and injected insulin for control of his diabetes; however, no activity restrictions had been recommended.

4.  From September 2006 through March 2011, the Veteran had a 100 percent schedular disability rating for PTSD, and additional service-connected disabilities independently ratable at 80 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability, gastroesophageal reflux disease, and fibromyalgia is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  A 100 percent schedular disability rating for PTSD is warranted from September 1, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).

3.  A disability rating in excess of 20 percent was not warranted for diabetes prior to March 3, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).

4.  An effective date of September 1, 2006 is warranted for the award of special monthly compensation based upon housebound status.  38 U.S.C.A. §§ 1114(s), 1155, 5107 (West 2002); 38 C.F.R. § 3.350(i)(1) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decisions involving the service connection claims by a December 2007 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the increased rating and effective date issues addressed herein, these appeals arise from the Veteran's disagreement with the initial evaluations and effective dates assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required for downstream elements involving the assigned rating or effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, Social Security disability records, and VA examination reports.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Laws and regulations

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 , 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While a request for an increased rating must be viewed in light of the entire relevant medical history; where, as here, entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. § 4.1; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire appeal period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to service connection granted on a direct basis, such as the veteran's PTSD which was established as directly related to military service, governing regulation provides that the effective date will be the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from active duty; otherwise the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

The effective date provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, three possible effective dates may be assigned depending on the facts of a case.  First, if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred, the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Second, if an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2).  Thirdly, if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997); Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Service connection claims

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

In this case, the medical evidence fails to show the presence of any current disability involving the Veteran's right knee, gastroesophageal reflux disease, or fibromyalgia.  Although the Veteran's complaints involving each of these areas are recorded in his treatment records, none of these symptoms appear to have developed into chronic disabilities.  

The Veteran originally claimed that he was having right knee problems secondary to his service-connected left knee problems.  However, during an April 2011 VA orthopedic examination, although some grinding in the right knee was noted upon clinical examination, no other impairment was noted.  Range of motion exercises and X-ray studies revealed a normal right knee.  The examiner concluded that the knee was within normal limits and that it was less likely than not the Veteran had a right knee disability related to service or as secondary to his left knee problems.  

The report of an August 2013 VA examination also reflects no current right knee disability.  Although the Veteran had multiple complaints, involving knee pain with flares, which he stated prevented him from doing much standing or walking; no knee pathology was identified upon clinical examination, including X-ray studies.  

The report of a January 2008 VA examination reflects no disability involving any gastrointestinal symptoms at that time.  Another examination was performed in May 2014, with the same result.  The examiner noted that the Veteran was not receiving medical treatment for any gastrointestinal complaints and did not carry a diagnosis of gastroesophageal reflux disease or other gastrointestinal disorder in his VA medical records.  Upon clinical examination, the examiner found no signs or symptoms indicative of gastroesophageal reflux disease or indeed any esophageal condition.  The examiner commented that when the Veteran filed his claim, he had recently had gastric symptoms as an adverse reaction to the medication Metformin, but that these are generally transient symptoms that resolve with prolonged use of the medication.  The examiner also noted that there was no evidence of any gastrointestinal condition at the time of the examination to support a causal connection based upon aggravation from his use of Metformin for his service-connected diabetes.  

The Veteran submitted an excerpt of a medical study which concluded that Veterans with PTSD often suffer from fibromyalgia as well.  He asserts that his chronic pain may have a fibromyalgia component.  

The Veteran underwent a VA examination pertinent to the fibromyalgia claim in January 2008.  He reported that he had overall pain, and that he worried he had fibromyalgia secondary to his PTSD.  Following a thorough examination, the examiner felt the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner explained that the Veteran subjectively reports many of the symptoms associated with fibromyalgia but that these are also associated with mental depression and PTSD.  Physical testing did not support the diagnosis of fibromyalgia either, as the Veteran did not have enough positive trigger point findings.  

The Veteran's VA medical records do not contain a diagnosis of fibromyalgia or reports of treatment for fibromyalgia.  

Based upon the above information, the Board finds that the Veteran does not have a current disability or disease involving his right knee, gastroesophageal reflux disease, or fibromyalgia.  Although he has symptoms and complaints, he does not have current diagnoses, and many of his symptoms have been medically attributed to other disabilities.  The Board therefore holds that the Veteran has not submitted valid claims for service connection for a right knee disability, gastroesophageal reflux disease, or fibromyalgia.  The benefits sought are therefore denied.

An initial disability rating greater than 70 percent prior to March 2011 for PTSD

Service connection for PTSD was granted in April 2007.  A 10 percent disability rating was assigned, effective in September 2006.  The Veteran expressed immediate disagreement with the disability rating assigned the same month.  The RO re-evaluated the Veteran's PTSD rating in April 2008, assigning a 70 percent rating, effective in November 2007.  In January 2010, the RO adjusted the effective date for the award of 70 percent back to September 2006.  The appeal has remained active since the April 2007 notice of disagreement, and the Veteran's attorney specifically argues that a 100 percent disability rating for the Veteran's PTSD was warranted since September 2006.  Therefore the time period pertinent to this analysis is from September 2006, immediately following the Veteran's discharge from service, until March 2011, when the disability rating assigned to PTSD was increased to 100 percent on a schedular basis.

Under the governing regulatory rating criteria, PTSD is rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130.

The psychiatric symptoms discussed above are not exclusive; they are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Put another way, the severity represented by those examples may not be ignored.  Entitlement to a particular disability rating requires sufficient symptoms of the kind listed in the requirements for each disability level, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Veteran underwent a VA examination pursuant to his original service connection claim in September 2006.  The examiner rendered a diagnosis of PTSD, but felt the Veteran was only mildly impaired with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The examiner specifically noted that the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  His PTSD was manifested by symptoms of chronic sleep impairment and mild memory loss.  The examiner also noted that the Veteran had started to drink since his return from Iraq and diagnosed a drinking/substance abuse disorder that was secondary to the PTSD.  A Global Assessment of Functioning (GAF) Score of 70 was assigned.  

The Veteran did not seek any mental health treatment until February 2007 when he went to the VA Emergency Department after superficially cutting his wrist "to relieve the tension."  He reported he was having a lot of personal problems and felt his life was spiraling out of control.  He was hospitalized and stabilized and given a medication regimen.  Upon admission, his mental condition was assessed and he was given a GAF Score of 26, representing behavior that was considerably influenced by delusions or hallucinations or serious impairment in communication or judgment, or the inability to function in almost all areas.  

The Veteran underwent another VA examination in February 2008.  At that time, the Veteran reported that he had just been fired from a supervisor job the week before, due to an inability to get along with his supervisor and co-workers.  He told the examiner that he was binge-drinking on the weekend and did not care about his health or other negative consequences.  He had not had a romantic relationship for more than four months, although he had previously been married and had a twelve year-old son.  He did not participate in many activities that he used to enjoy and just stayed home alone.  The examiner rendered diagnoses of PTSD and alcohol abuse secondary to PTSD, and assigned a GAF score of 53, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Between September 2008 and December 2009, the Veteran was hospitalized seven times for the treatment of PTSD and substance abuse detoxification.  Review of these records reveals that he was assigned GAF Scores ranging from 34 to 60, with the 60 representing the score assigned upon discharge from the last of these hospitalizations in December 2009.  According to the DSM-IV, a GAF Score of 34 represents some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF Score between 41 and 50 represents serious psychological symptoms or any serious impairment in social, occupational, or school functioning.  

His subsequent VA outpatient treatment records reflect that he maintained a medication regimen of several psychotropic medications and attended regular psychiatric counseling sessions throughout the remainder of the time period at issue.  

Also during this time, the Veteran remarried and had a child.  He unsuccessfully attempted to return to school, under the auspices of VA educational programs.

Upon review and with the benefit of hindsight, the Board holds that the level of impairment demonstrated in his medical records following discharge from service was more nearly analogous to the criteria for a 100 percent schedular disability rating.  Although his initial VA examination reflected a much higher level of functioning, it is apparent that he rapidly deteriorated, until his hospitalization in February 2007.  He then required seven more hospitalizations over the course of 2008 and 2009, with widely varying GAF scores during this period of time.  It is clear that he was unable to work or successfully attend school during this time, although he managed to get married.  Many of the Veteran's psychiatric treatment records reflect his aspirations and attempts to go to school or to start his own business, etc.  The same records reflect the failure of these enterprises due at least in part to the Veteran's PTSD with related substance abuse.  Resolving any remaining benefit of the doubt in the Veteran's favor, the Board holds that a 100 percent schedular disability rating representing total occupational and social impairment was warranted from September 2006 through March 2011.  

A disability rating greater than 20 percent prior to March 2011 for diabetes 

Historically, service connection for diabetes mellitus was granted in April 2007.  A 20 percent disability rating was assigned, effective in September 2006.  The Veteran did not disagree with this decision.  Rather, he filed a claim for an increased disability rating in September 2008.

The 20 percent disability rating reflects diabetes which requires insulin or an oral hypoglycemic agent and restricted diet.  A higher 40 percent disability rating can be assigned when diabetes requires insulin, restricted diet, and regulation of activities. Diabetes which requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is rated as 60 percent disabling.  Diabetes which requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is rated as 100 percent disabling.  Compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent schedular evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

The 20 percent disability rating which was in effect during the time period at issue here, which extends from September 2007 through March 2011, was assigned to reflect diabetes requiring insulin and restricted diet, but no further restrictions or complications.  Review of the medical evidence demonstrates that this is the appropriate rating, as no restrictions upon the veteran's activities had been imposed by his medical care providers, prior to March 2011, as would support the assignment of a 40 percent or higher disability rating.  

Throughout the time frame at issue here, the Veteran has been injecting insulin at least three times a day.  The precise dosage and the type of insulin have been adjusted by his physicians, but the requirement for insulin injections has remained throughout.  The Veteran has also been instructed to watch his diet and to exercise throughout.  

The report of a November 2008 VA examination reflects that the Veteran was visiting his VA diabetic care providers about every three months.  He had not had any hospitalizations related to diabetes.  There was no diabetic retinopathy upon clinical examination.

Between September 2008 and December 2009, the Veteran was hospitalized seven times for the treatment of PTSD and substance abuse detoxification.  His diabetes was noted to be uncontrolled during several of these hospitalizations, but it appears that he was not taking his insulin as prescribed prior to entering the hospital.  

During a January 2009 hospitalization, the Veteran had a consultation with a dietician about managing his diabetes.  According to the report, the Veteran displayed a very good knowledge of carbohydrate in foods.  

A November 2010 endocrinology visit shows that the Veteran had had two minor hypoglycemic reactions and no major hypoglycemic reactions.  In generally, he had lost weight and was working out and eating less.  In December 2010, the Veteran experienced an increase in back pain, and was advised to stop weight lifting until his back pain improved.  

Review of the April 2011 VA examination, upon which the current effective date of March 2011 is based, reveals that at that time the Veteran had two complications of diabetes:  erectile dysfunction and necrobiosis lipoidica diabeticorum.  An opthomalogic examination showed no diabetic retinopathy, and nerve testing showed no diabetic neuropathy.  Rather, the examiner explained that the Veteran had unilateral neuropathy that was attributed to radiculopathy, rather than diabetes.  Additionally, during the April 2011 examination, the Veteran reported that he had been advised to regulate his activities on account of his diabetes.  

Upon review of the evidence, there is no support in the medical records for a disability rating greater than 20 percent between September 2007 and March 2011.  Most significantly, there is no indication that the Veteran was medically-required to regulate his activities on account of diabetes prior to March 2011.  Although he was hospitalized on multiple occasions during the appeal period, the hospitalizations were not for diabetes, but for other problems.  His medical records also show that he did not have routine visits to his endocrinologists of twice a month, except for checks when his insulin was adjusted.  Erectile dysfunction is separately evaluated and awarded special monthly compensation in his case, and the first mention of necrobiosis lipoidica diabeticorum was in April 2011.  Therefore, complications from diabetes cannot be used to support a higher disability rating prior to April 2011.

The Board recognizes that the Veteran's diabetes appears to be difficult to control, and is sometimes described as "uncontrolled" or "poorly controlled" by his care providers.  However, absent activity regulation, he simply does not meet the criteria for a higher disability rating prior to March 2011.  The Board also acknowledges that the Veteran had significant spinal pathology during the time period at issue and that he took strong prescription pain medication for orthopedic pain throughout the time period at issue, so that he likely self-limited himself from engaging in strenuous occupational or recreational activities, although there is some evidence that he was exercising and weight-lifting.  However, his medical care providers did not recommend activity regulation on account of his diabetes at any point between September 2007 and March 2011.  The Board therefore finds that the 20 percent disability rating more nearly reflects the veteran's functional impairment resulting from diabetes, between September 2007 and March 2011, as he did not meet the schedular criteria set forth for the assignment of a higher disability rating under diagnostic Code 7913.  The preponderance of the evidence is thus against the assignment of a disability rating greater than 20 percent for service-connected diabetes prior to March 2011.  

The portion of the Veteran's appeal dealing with an increase in the current disability rating for diabetes is addressed in the remand below.

An effective date earlier than March 2011, for the award of special monthly compensation based upon housebound status

In the same RO decision which awarded a schedular rating of 100 percent for the Veteran's PTSD, the RO also granted special monthly compensation at the housebound rate, effective in March 2011.  In this case, the label of "housebound" is somewhat misleading, because the Veteran has never been deemed housebound, and indeed, the record shows that he gets out and about for medical appointments and other things.  The Veteran's special monthly compensation was awarded under the provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i)(1) because when the 100 percent rating was granted for his PTSD, he had an overall disability rating which included a single service-connected disability rated as 100 percent and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  The law specifies that this rate of payment is the same rate as is awarded when a Veteran is permanently housebound by reason of service-connected disabilities.  It is important to clarify, however, that the Veteran's special monthly compensation at the housebound rate was awarded on the alternate basis which is set forth in the governing law and regulation.    

Because the Board has awarded a 100 percent schedular disability rating for PTSD effective as of September 2006, the question now becomes whether he had additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems between September 2006 and March 2011, so as to support an earlier effective date for the award of special monthly compensation at the housebound rate.  

Effective between September 2006 and March 2011, the Veteran's other service-connected disabilities were as follows:  maxillary, frontal, and ethmoid sinusitis with rhinitis, rated as 50 percent disabling; diabetes, rated as 20 percent disabling; thoracolumbar disability, rated as 20 percent disabling; cervical strain, rated as 10 percent disabling; right wrist ganglion cyst, rated as 10 percent disabling; degenerative joint disease of the left knee, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left great toe laceration with scar, rated as 10 percent disabling; and tinea pedis with onychomycosis, rated as 10 percent disabling.  Combining these ratings with the aid of the Combined Ratings Table, found in 38 C.F.R. § 4.25, yields the combined rating of 83 percent, which is then rounded down to 80 percent as required by 38 C.F.R. § 4.25.  

Thus, the Veteran's other service-connected disabilities were independently ratable at 60 percent between September 2006 and March 2011.  The Veteran therefore qualifies for the award of special monthly compensation at the housebound rate, under the provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i)(1), effective as of September 2006.  The benefit sought is granted.


ORDER

Service connection for a right knee disability is denied.

Service connection for gastroesophageal reflux disease is denied.

Service connection for fibromyalgia is denied.

A 100 percent schedular disability rating for PTSD from September 1, 2006 is granted, subject to the laws and regulations governing the award of monetary benefits.

A disability rating greater than 20 percent for diabetes prior to March 3, 2011 is denied.

Special monthly compensation at the housebound rate from September 1, 2006 through March 3, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

If the Veteran is wholly satisfied with the above grants, he is advised that he may withdraw any or all of the remaining appeals, simply by informing the VA that he no longer wishes to pursue any or all of the remaining appeals.  If he is not satisfied and wishes to continue with the appeal, he need take no action whatsoever.

Diabetes mellitus

The most recent VA treatment records, as opposed to examination reports, which have been associated with the claims file are dated in 2011.  The Veteran only receives medical care from the VA.  Any VA medical records are deemed to be constructively of record in proceedings before the VA and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Prior to reviewing the Veteran's claim for a disability rating in excess of 40 percent for diabetes after March 2011, his VA treatment records after March 2011 should be obtained for review.  

Remaining claims

In January 2014, the RO granted special monthly compensation benefits based upon a demonstrated need for aid and attendance and assigned an effective date of September 2013.  The Veteran's attorney disagreed with the effective date assigned in July 2014.  The RO also granted service connection for radiculopathy of all four extremities and for cervical strain in the January 2014 decision.  In July 2014, the Veteran's attorney expressed disagreement with the effective dates assigned to the radiculopathy affecting both arms and both legs.  He also asserted that higher disability ratings are warranted for cervical strain and for radiculopathy of both legs.  The Board finds that this July 2014 correspondence from the attorney constitutes a notice of disagreement with these determinations in the January 2014 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial as to these elements of each claim.  See 38 C.F.R. §§ 20.201, 20.302.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the appellant has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.  

The Board again notes as well that the most recent VA treatment records, as opposed to examination reports, to have been associated with the claims file are dated in 2011.  Thus, prior to adjudication of the increased rating and effective date claims, the RO will need to obtain updated treatment records.  Bell.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA hospital and outpatient medical treatment afforded to the Veteran from 2011 to the present, at the Battle Creek VA Medical Center, the Grand Rapids VA Outpatient Clinic, and all related facilities, for inclusion in the file.

2.  After the development requested above has been completed, the RO should again review the record and adjudicate the Veteran's entitlement to a disability rating greater than 40 percent for diabetes.  Any additional evidentiary development which may become apparent should be accomplished at this point.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

3.  The RO should furnish the Veteran and his attorney with a statement of the case pertaining to the issues of entitlement to an effective date earlier than September 2012 for the award of special monthly compensation based upon a demonstrated need for aid and attendance, entitlement to an effective date earlier than August 2013 for the grant of service connection for radiculopathy of the right and left upper extremities, entitlement to an initial disability rating greater than 10 percent for cervical strain, entitlement to an effective date earlier than August 2013 for the grant of service connection for radiculopathy of the right and left lower extremities, and entitlement to initial disability ratings greater than 10 percent each for radiculopathy of the right and left lower extremities..  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


